DISMISS and Opinion Filed July 27, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00208-CV

                     MICHELLE PERELL, Appellant
                                V.
               DIANA PERELL AND MAX PERELL, Appellees

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-22-02270

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      Appellant appeals from the March 8, 2022 order of the Associate Judge for

the 254th Judicial District Court denying her application for a protective order.

Unless an associate judge’s order is agreed, a default, or final order where the parties

waive the right to a de novo hearing before the referring court in writing before the

start of the hearing conducted by the associate judge, the date the order is signed by

the referring court is the controlling date for purposes of appeal to this Court. See

TEX. FAM. CODE ANN. §§ 201.016(a), (b), 201.007(a)(16), 201.013(b). Because the

appealed order is not agreed, a default, or one where the parties waived their right to

a de novo hearing, and nothing in the record reflected the referring court has signed
the order, we questioned our jurisdiction over the appeal. We directed appellant to

file, by June 20, a letter brief addressing the Court’s concern with an opportunity for

appellees to file a response. To date, appellant has not filed a response.

       Because the referring court has not signed the order of the associate judge,

this appeal is premature and we lack jurisdiction. For this reason, we dismiss the

appeal. See TEX. R. APP. P. 42.3(a).



220208f.p05                                 /Ken Molberg//
                                            KEN MOLBERG
                                            JUSTICE




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHELLE PERELL, Appellant                   On Appeal from the 254th Judicial
                                             District Court, Dallas County, Texas
No. 05-22-00208-CV          V.               Trial Court Cause No. DF-22-02270.
                                             Opinion delivered by Justice
DIANA PERELL AND                             Molberg. Justices Reichek and
MAX PERELL, Appellees                        Garcia participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 27th day of July, 2022.




                                       –3–